The opinion of the court was delivered by
Marshall, J.:
An opinion in this case is found in Fort Morgan Bean Co. v. Chicago, B. & Q. Rld. Co., 130 Kan. 859, 287 Pac. 589. On the application of the defendant, a rehearing has been granted. It has been rebriefed and reargued. .
*680After a careful reexamination of the .abstracts and briefs, the court has concluded that the opinion formerly written correctly stated the law applicable to the facts there disclosed. For that reason the court adheres to its former opinion.